Russell, C. J.,
concurring specially. The plaintiff’s petition set forth a cause of action, and was not subject to the general demurrer. In my opinion the trial judge correctly overruled all the special demurrers except the one directed to paragraph 17 of the petition, in which it is alleged that “he has spent several hundred dollars for doctor’s bills, nurses, and medicines,” but the error in sustaining the demurrer as to that paragraph should not require a reversal of the judgment of the lower court, since it is within the power of this court to direct the lower court to require the paragraph to be amended by attaching an itemized bill of particulars, stating the amount expended for each particular item mentioned in that paragraph, and to strike the paragraph should the plaintiff fail to make this amendment. And even if it were error to overrule all the special demurrers, I am not certain that the judgment should be reversed, rather than affirmed with appropriate directions as to the special demurrers, since we are all agreed that the petition was sufficient to withstand the general demurrer.